Citation Nr: 0609355	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
partial colectomy and partial iliectomy with 
iliosigmoidoscopy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to November 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

After review of the claims file, an August 2002 VA examiner 
explained the disability on appeal is more accurately 
described as a "partial" colectomy rather than a "total" 
colectomy, and the issue has been recharacterized 
accordingly. 


FINDING OF FACT

The veteran's partial colectomy and partial iliectomy with 
iliosigmoidoscopy currently cause no more than moderate 
digestive symptoms.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
partial colectomy and partial iliectomy with 
iliosigmoidoscopy, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7329 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, letters dated in April 2001 and March 2002 were sent 
from the RO to the veteran, and these satisfy the duty to 
notify provisions.  In May 2005, an additional notification 
letter was provided to the veteran.  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claims, including VA examination reports 
dated in August 2002 and February 2004.  A May 2004 addendum 
to the February 2004 VA examination report is also of record.  
There is no indication in the record that additional relevant 
evidence is available and not part of the claims file.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114.  Since the initial grant of 
service connection, the veteran's digestive disorder has been 
rated under Diagnostic Code 7329, for evaluating resectioning 
of the large intestine.  Resection of the large intestine 
with slight symptoms warrants a 10 percent evaluation.  
Resection with moderate symptoms warrants a 20 percent 
evaluation, and resection with severe symptoms, objectively 
supported by examination findings, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7329.  

The veteran maintains that an increased rating is warranted 
based on the severity of abdominal pains and chronic diarrhea 
with associated fecal incontinence.  He has reported that the 
frequency and difficulty he experiences with his bowel 
movements have now reached a level where it affects his 
employability.  The Board has considered the lay statements 
of record from the veteran describing the severity of his 
digestive disability and the symptoms he attributes to his 
service-connected digestive disorder, but ultimately neither 
the Board nor laypersons can render opinions requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Id. at 494.  In this case, the Board has considered the 
competent evidence of record and finds that there is no basis 
for a higher evaluation under Diagnostic Code 7329.

Despite the veteran's belief, as well as those initially held 
by VA physicians, that his primary digestive complaints of 
diarrhea and fecal incontinence are associated with the 
surgical history of his intestinal tract, the February 2004 
VA examiner opined in a May 2004 addendum that it is "not as 
likely as not" that the veteran's bowel complaints and fecal 
incontinence are complications of his abdominal surgeries.  
The VA examiner based this opinion on the results of an anal 
manometry, as well as the amount of remaining colon, the 
veteran's age at the time of surgery, and the absence of any 
evidence of malabsorption.  Therefore, while the competent 
evidence, which includes multiple VA examinations and VA 
treatment records, indeed shows chronic and possibly severe 
bowel impairment, it cannot provide the basis for describing 
the veteran's service-connected disability as "severe" for 
the purpose of a higher evaluation.  Moreover, reported 
complaints of severe gastrointestinal symptoms are not 
objectively supported by examination findings.  For instance, 
in addition to noting the absence of evidence of 
malabsorption, the February 2004 examiner stated in the May 
2004 addendum that there was no evidence of inflammatory 
bowel disease or microscopic colitis.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.    

Finally, an increased rating is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The diagnostic 
impression on VA examination was limited to "surgical 
changes consistent with the [veteran's] history of colonic 
resection," and there is no mention of residual adhesions.  
38 C.F.R. § 4.114.

Accordingly, an increased evaluation is not warranted for the 
veteran's residuals of a partial colectomy and partial 
iliectomy with iliosigmoidoscopy.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2005).  As the criteria for an increased evaluation have not 
been shown by the medical evidence of record, the 
preponderance is against the veteran's claim, and it must be 
denied.   

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A higher rating is provided 
for certain manifestations of each of the veteran's claimed 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to his 
service-connected disability, and marked interference with 
employment has not been shown.  Although the veteran reports 
that his chronic diarrhea and fecal incontinence preclude any 
realistic employment opportunities, this symptomatology, as 
discussed above, is not associated with the residuals of his 
partial colectomy and partial iliectomy with 
iliosigmoidoscopy.  Accordingly, the RO's decision not to 
refer this increased rating claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence does 
not meet the criteria for a rating in excess of 20 percent, 
the preponderance of the evidence is against the veteran's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a partial colectomy 
and partial iliectomy with iliosigmoidoscopy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


